PER CURIAM.
We do not find in the papers submitted sufficient to indicate that this is a case presenting the “very extraordinary circumstances,” which have occasionally induced a modification of the rule that a bill of exceptions cannot be signed after expiration of the term at which the cause was tried, when the court has not reserved control over the case by rule or order. Reader v. Haggin (2d Circuit. March, 1908) 160 Fed. 909, 88 C. C. A. 91. The petition for mandamus is denied, and writ of error dismissed.